Citation Nr: 0940612	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  09-03 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss and denied entitlement to service 
connection for bilateral tinnitus.  The Veteran submitted a 
notice of disagreement with the denial of his claim for 
bilateral tinnitus in February 2008 and subsequently 
perfected his appeal in January 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence indicates that the Veteran's 
currently diagnosed tinnitus is not related to in-service 
noise exposure or to any other incident of the Veteran's 
military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
October 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio, at 187.  The October 2007 
notice letter also informed the Veteran of how VA determines 
the appropriate disability rating or effective date to be 
assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the Veteran participated in a VA 
examination in July 2008, and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the Veteran, and an opinion that was 
supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the Veteran's claim.  Accordingly, the 
Board will proceed to a decision on the claim.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from bilateral 
tinnitus that is the result of a disease or injury in 
service.  Specifically, the Veteran alleges that his duties 
as a cannoneer in heavy artillery caused his current 
disability.

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claim.  See 38 
C.F.R. § 3.303(b) (2009).  The chronicity provision of 38 
C.F.R. § 3.303(b) applies when evidence, regardless of its 
date, establishes that a veteran had a chronic condition in 
service and still has that condition.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.

As was explained above, in order to establish service 
connection for a claimed disorder, there must be (1) evidence 
of a current disability; (2) evidence of in-service disease 
or injury; and (3) evidence of a nexus between (1) and (2).  
See Hickson, supra. 


With respect to Hickson element (1), current disability, VA 
Medical Center (VAMC) treatment records reflect a diagnosis 
of tinnitus.  See VAMC treatment records; November 5, 1997, 
June 30, 1999 & July 19, 2006.

With respect to element (2), a review of the Veteran's 
service treatment records does not reveal a diagnosis of 
tinnitus.  Accordingly, Hickson element (2) is not met with 
respect to disease.  Turning to an in-service injury, the 
Veteran has asserted that he was exposed to loud noises 
during service.  His military occupational specialty was a 
cannoneer; however, there are no complaints of a specific 
injury in service.  In fact, the Veteran's discharge 
examination was negative for any indication of hearing 
problems.  See Standard Form 88; Service Separation 
Examination Report; January 13, 1955.  Hickson element (2) is 
not met with respect to in-service injury.  Further, there 
are no complaints of, or treatment for, tinnitus within one 
year after the Veteran was discharged from service.

The remaining question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  In October 1976, 
the Veteran underwent a general VA examination.  At that 
time, he did not complain of bilateral tinnitus.  See VA 
General Examination Report; October 18, 1976.  The first 
diagnosed complaint of bilateral tinnitus was in November 
1997.  At that time, the Veteran was seen at the VA audiology 
clinic.  He was seen again in June 1999 and in July 2006 with 
continued complaints of bilateral tinnitus.  At no time did 
the VA audiological examiners offer an opinion as to the 
etiology of the Veteran's tinnitus.  See VAMC treatment 
records; November 5, 1997, June 30, 1999 & July 19, 2006.

At the time of the July 2008 VA audiological examination, 
though the Veteran did report experiencing bilateral hearing 
loss since his time in service, he did not report suffering 
from tinnitus.  The VA examiner noted that the Veteran had 
served as a cannoneer in service, but indicated that he was 
not a veteran of combat.  Further, the Veteran had 
significant noise exposure in his civilian occupation in 
construction for over 20 years.  He also indicated that he 
was a small game hunter.  Accordingly, the VA examiner opined 
that the Veteran's hearing complaints were less likely than 
not the result of noise exposure in service.  Rather, the 
Veteran's complaints were due to post-service noise exposure.  
See VA Audiological Examination Report; July 12, 2008.

The only evidence which purports to relate the Veteran's 
bilateral tinnitus to events in service comes from the 
statements of the Veteran himself and his representative.  
However, it is now well established that laypersons, such as 
the Veteran and his representative, without medical training 
are not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2009) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  In this case, there is no 
competent medical evidence that the Veteran was diagnosed 
with or treated for tinnitus until over 40 years after his 
separation from service.  Additionally, the VA examination in 
October 1976 showed no complaints of ringing in the ears or 
findings of tinnitus.  See VA General Examination Report; 
October 18, 1976.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming the Board where it found that the 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between a 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  In short, element (3), medical nexus, 
cannot be met via continuity of symptomatology.


Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service incurrence of 
noise exposure and the current tinnitus.  Hickson element (3) 
is not met.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for tinnitus.  The claim fails on the basis of 
elements (2) and (3) of Hickson.  The claim is therefore 
denied.


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


